Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
27, 2015.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-14-00410-CV

                   DOV AVNI KAMINETZKY, Appellant
                                       V.

                          DOSOHS I, LTD, Appellee

                   On Appeal from the 11th District Court
                           Harris County, Texas
                     Trial Court Cause No. 1997-40590

                MEMORANDUM                     OPINION


      This is an appeal from a judgment signed March 31, 2014. The clerk’s
record was filed September 4, 2014. No reporter’s record was taken. No brief has
been filed.

      On March 12, 2015, this court issued an order stating that unless appellant
submitted a brief on or before April 10, 2015, the court would dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b). Appellant did not respond.

      On August 5, 2015, appellee filed a motion to dismiss for appellant’s failure
to file a brief. Appellant did not respond.

      Accordingly, appellee’s motion to dismiss is GRANTED. The appeal is
ordered DISMISSED.

                                 PER CURIAM

Panel consists of Justices Boyce, Busby, and Brown.




                                              2